Ray, J. —
This action was begun, in the circuit court of New Madrid county, to recover double damages for injuries to certain described stock. A trial thereof resulted in a verdict and judgment for plain tiff, from which defendant has appealed. The only question involved or presented in this court is as to the sufficiency of the petition. The petition charges that the mules came upon the track of said railroad where it passes through uninclosed lands, and where there was no crossing of the railroad by any public highway; that defendant failed, and neg*299lected to keep and maintain a lawful fence at the point where the mules got upon the track and were killed, and that the killing of the mules was occasioned, then and there, by the failure of defendant to erect and maintain such lawful fences on the sides of its road. Under the later decisions of this court, these averments were, we think, sufficient, and satisfy the rule that thelallégations must show that the animals got on the track at a point where the defendant was required by law to erect and maintain fences, and that the killing did not occur within the limits of an incorporated town. Williams v. Railroad, 80 Mo. 597; Manz v. Railroad, 87 Mo. 278.
The judgment will, therefore, be affirmed.
All concur.